Exhibit 10.1

January 9, 2009

Dear John:

By executing this binding letter of understanding as indicated below, you
acknowledge and agree to the following provisions with respect to a put right
(the ”Put Right”) on common shares in Beacon Enterprise Solutions Group, Inc.
(the “Company).

Upon written request by the Company, which request shall first be authorized by
unanimous consent of the Board of Directors of the Company, upon a finding by
the Board of Directors that the Company has no other financing options available
to it, you agree to purchase shares of Common Stock of the Company, at the
purchase price per share and upon the same other terms as the most recent sale
of shares of Common Stock of the Company to third party in a transaction
intended to raise capital; provided, however, the aggregate purchase price of
all shares purchased pursuant to the Put Right shall not exceed $2,200,000.00
(the “Put Amount”).

The Put Amount shall decrease by $1.00 for each $1.00 of gross proceeds received
by the Company from and after the date hereof from the sale of equity
securities.

In consideration of your agreement to the terms hereof, the Company will issue a
five-year warrant to purchase 100,000 shares of Common Stock at an exercise
price of $1.00 per share as soon as practicable after your execution hereof.

In addition, for each month that this Put Right remains outstanding, you will
receive warrants to purchase 33,333 shares of Common Stock at an exercise price
of $1.00 per share.

The Put Right shall immediately terminate upon January 1, 2010, upon reduction
of the outstanding Put Amount to zero, or upon certain events of default,
including acceleration of other indebtedness in an amount greater than $25,000,
judgments against the Company in net amount greater than $25,000, and insolvency
or bankruptcy or similar proceedings. Additionally, this Put Right may be
terminated by the mutual consent of the Company and you. After an event of
default or other termination of the Put Right, you will have no further
obligations to purchase shares of Common Stock under the Put Right.

Finally, in consideration of the value being conferred to the Company by the
extension of the Put Right, which will benefit Bruce Widener and Brook Street
Enterprises LLC as stockholders of the Company, each of Bruce Widener and Brook
Street Enterprises, LLC, agrees that, upon the exercise of the Put Right in
whole or in part by the Company, you shall have the right to purchase up to
1,285,000 shares of Common Stock from Bruce Widener and up to 370,425 shares of
Common Stock from Brook Street Enterprises, LLC for a purchase price of $0.01
per share.

If these terms are acceptable to you, please indicate your consent by signing
below.

--------------------------------------------------------------------------------

Sincerely,

/s/ Bruce Widener

Bruce Widener, Chief Executive Officer
Beacon Enterprise Solutions Group, Inc.

/s/ Bruce Widener
Bruce Widener

/s/ Richard Hughes

Richard Hughes, Manager
Brook Street Enterprises, LLC


ACKNOWLEDGED AND AGREED:

/s/ John D. Rhodes III
John D. Rhodes, III

--------------------------------------------------------------------------------